DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 3/4/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 4-7, 11-14 and 18-20 are currently cancelled. 
5.	Claims 1-3, 8-10, and 15-17 numbered accordingly are allowed herein. 
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 3/4/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
7.	In light of amendment of the Title, the objection to the specification is withdrawn herein. 
8.	In light of amendment to the claims, the claim objections is withdrawn herein. 
Information Disclosure Statement
9.	The information disclosure statement (IDS) submitted on 12/27/2021 is filed after the mailing date of the Non-Final Office Action on 12/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


           EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
   1.	 Claims 1-3, 8-10, and 15-17 are allowed herein and numbered accordingly. 
 2.	As to Independent Claims 1, 8, and 15 the limitations recited in the claims along with   its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Jung et al. US 20180132264 discloses in Section [0005] a user equipment (UE) transmits uplink control messages (i.e. information) on a physical uplink control channel ("PUCCH"). The PUCCH carries uplink control information (UCI) such as HARQ-ACK feedback, scheduling request (SR); Section [0053] The remote unit-105 (i.e. terminal device) receives a higher layer message and further receives an indication in the DL scheduling/assignment message (i.e. DCI-downlink control information); Sections [0158] Resource assignment can be indicated via higher layer signaling (e.g. via RRC); Section [0048] The short PUCCH is used for transmission of Scheduling Request (SR); the long control channel is used to transmit HARQ-ACK; Section [0070] The long PUCCH/PUSCH and the short PUCCH partially overlap in time; and the prior art, Papasakellariou US 20180310257 discloses in Section [0095] The DCI assign time/frequency resources. SR symbols can be after the RS symbols of HARQ-ACK, and the UE configured two sets of resources for PUCCH transmission; Section [0238] A UE can be configured to transmit a first PUCCH in first frequency resources to convey SR and a second PUCCH in second frequency resources to convey HARQ-ACK/CSI; and the prior art, Li et al. US 20210111837 in particular Section [0002] PUCCH resources carry HARQ-ACK and SR; Section [0005] Disclosure provides solution for full or partial overlapping between PUCCH resources carrying HARQ-ACK and SR; Section [0006] A first PUCCH resource for HARQ-ACK transmission and second PUCCH for SR transmission. 
	However, Jung, Papasakellariou, and in view of Li do not render obvious in combination with other limitations in the independent claims the claim elements receiving, by a terminal device, higher layer signaling and downlink control information; respectively determining, by the terminal device based on the higher layer signaling and the downlink control information, a time-frequency resource corresponding to scheduling request (SR) information and a time-frequency resource corresponding to hybrid automatic repeat request (HARQ) information, wherein the time-frequency resource corresponding to the SR information
and the time-frequency resource corresponding to the HARQ information partially overlap in time domain; and sending, by the terminal device, the SR information by using a first time-frequency resource, and sending, by the terminal device, the HARQ information by using a second time-frequency resource, wherein: the first time-frequency resource is a part of the time-frequency resource corresponding to the SR information and does not overlap the second time-frequency resource in time domain, wherein the second time-frequency resource is the time-frequency resource corresponding to the HARQ information; or the first time-frequency resource 1s the time-frequency resource corresponding to the SR information, wherein the second time-frequency resource is a part of the time-frequency resource corresponding to the HARQ information and does not overlap the first time-frequency resource in time domain.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims  1-3, 8-10, and 15-17 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-3, 8-10, and 15-17 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 20, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477